Citation Nr: 1450168	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative bones in the neck.

2.  Entitlement to service connection for degenerative bones in the back.

3.  Entitlement to service connection for degenerative bones in the right shoulder.

4.  Entitlement to service connection for degenerative bones in the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including combat service in the Republic of Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In light of the evidence of record, the Board has recharacterized the Veteran's claim for service connection for "degenerative bones in the neck, back, and shoulders" as separate claims for service connection for disabilities of the neck (cervical spine), back (lumbar spine), right shoulder, and left shoulder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

These matters were previously before the Board in February 2014, at which time they were remanded for further development.

The issue of the Veteran's entitlement to service connection for degenerative bones in the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic cervical strain had onset during combat service in Vietnam.

2.  The Veteran's chronic lumbar strain and degenerative disc disease (DDD), lumbar spine, had onset during combat service in Vietnam.

3.  The Veteran's degenerative joint disease (DJD), right shoulder, had onset during combat service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for chronic cervical strain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for establishing entitlement to service connection for chronic lumbar strain and DDD, lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for establishing entitlement to service connection DJD, right shoulder, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  Notably, in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran reported that he injured his neck, back, and shoulders when he fell from a personnel carrier during combat service after suffering burns in June 1967.  The Board notes here that his service treatment records (STRs) indicate that he indeed suffered burns in June 1967.  Accordingly, the Board finds that the Veteran's report is credible and also finds that his injury is consistent with the circumstances, conditions, and hardships of his combat service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.

An April 2014 VA examination report documents diagnoses of chronic neck strain, chronic lumbar strain and DDD of the lumbar spine, and DJD of the right shoulder, which are conditions that the Veteran has consistently reported had onset during combat service in Vietnam.  The Veteran is competent to report that he has experienced pain during and since serving in combat, and the Board finds that his account of experiencing disability since that time is credible.  As such, the Board finds that the Veteran's lay statements are sufficient proof of the occurrence of both an in-service injury and resulting disability.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Reeves, 682 F.3d at 998.  The evidence of record is insufficient to rebut the presumption that his current cervical spine, lumbar spine, and right shoulder disabilities became manifest during his combat service.

In light of the foregoing, to include the Veteran's report of an in-service combat-related injury, his credible history of disability in and since service, and the diagnosis of chronic neck, back, and right shoulder conditions, the Board finds that service connection for said conditions is warranted because the disabilities had onset in service.


ORDER

Service connection for chronic cervical strain is granted.

Service connection for chronic lumbar strain and DDD, lumbar spine, is granted.

Service connection for DJD, right shoulder, is granted.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the February 2014 remand, the Board requested that the AOJ make reasonable efforts to obtain records of the Veteran's treatment by Dr. Kenneth Phelps in 2001.  Review of the record reveals that the Veteran authorized VA to obtain records of his 2004 treatment by Dr. Phelps, and VA did not contact the Veteran to verify whether the Veteran was only treated in 2004.  As a remand by the Board confers on the Veteran the right to substantial compliance with a remand, the Board finds that VA must request that the Veteran submit the necessary authorization to obtain records of treatment conferred in 2001.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed in-service and post-service symptoms of his left shoulder condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

In addition, request that the Veteran provide or authorize VA to obtain records of his treatment by Dr. Kenneth Phelps in 2001.  All efforts to obtain these records and any negative responses should be documented in the claims file.

2.  After associating any evidence obtained as a result of the development requested above, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the RO should furnish to the Veteran and his representative a supplemental statement of the case and allow time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


